DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 2, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract of the disclosure is objected to because  
Abstract exceeds 150 words.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In paragraph [0062], lines 2, 3, and 4, “vehicle computing system 100” should read “vehicle computing system 112”
In paragraph [0062], lines 4 and 5, “vehicle 105” should read “vehicle 102”
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marueli (US-10563996-B2) in view of Marczuk (US-20200042019-A1).

Regarding claim 1, Marueli teaches a computer implemented method for vehicle servicing by segmenting a vehicle route to multiple non-autonomous transportation services (see Marueli, Abstract, and paragraphs 16-17).  Marczuk teaches a computer implemented method for vehicle servicing using autonomous vehicles capable of transporting people and/or cargo, such as packages, objects, or non-human living entities (see Marczuk, Abstract, and paragraph 4).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to combine Marueli and Marczuk, because Marueli teaches the advantages of route segmentation and Marczuk teaches the advantages of utilizing autonomous vehicles to carry both people and/or non-human payloads, and therefore, as combined, Marueli and Marczuk is an improvement to the method for vehicle servicing because offering both autonomous and non-autonomous transportation empowers the user of the service to choose his or her travel options base on their convenience/preference factors while operational efficiency (see Marueli, paragraph 16, regarding pick-up (start) location and destination (end) location) from “a user to request a ride from the transportation service”); determining, by the computing system, a vehicle route from the start location to the end location (see Marueli, paragraph 8, regarding “a first (vehicle) route from the pickup (start) location to the destination (end) location is identified”); identifying, by the computing system, a plurality of candidate vehicles from a plurality of autonomous vehicles, wherein each candidate vehicle in the plurality of candidate vehicles is available to perform at least one portion of the vehicle route (see Marczuk, Abstract, paragraph 26, regarding “the computer (computing) system assigns the selected first autonomous vehicle or second autonomous vehicle (from a plurality of autonomous vehicles in the fleet) to fulfill the (user) request”); obtaining, by the computing system, data indicative of one or more operational capabilities for each candidate vehicle in the plurality of autonomous vehicles (see Marczuk, paragraphs 83 and 144, regarding levels of autonomous capabilities, whereby “the computer system 1300 prioritizes certain autonomous vehicles for selection over others” based on certain criteria, such as operational capabilities); segmenting, by the computing system, the vehicle route into one or more route segments based, at least in (see Marueli, paragraphs 73 and 89, regarding “the one or more routes generated and/or selected are based on one or more absolute constraints and/or optimization constraints (operational capabilities) associated with the passenger and/or the particular transportation request. The constraints may be applied against various possible routes between the pickup location and the destination location to determine segments (segmenting) that may be serviced by the primary transportation company (optionally including selection of the specific driver(s)) (and/or associated vehicles) and segments that should be serviced by a secondary transportation company (optionally including selection of the particular (autonomous) vehicles (in the plurality of (autonomous) vehicles) and/or terminals to be used”); assigning, by the computing system, at least two candidate vehicles to perform the vehicle service by assigning at least one of the one or more route segments to each of the at least two candidate vehicles (see Marueli, paragraph 17, regarding “backend (computing) system 116 will facilitate the selection (assigning) of a (vehicle) driver (associated with one or more route segments), based on any suitability factors”, such as one or more operational capabilities); and communicating, by the computing system, data indicative of the service request to the at least two candidate vehicles (see Marueli, paragraph 8, regarding “the first (candidate vehicle) transportation service is directed (communicated) to service the first segment of the plurality of segments of the first route”, and “a second segment of the plurality of segments of the first route is to be serviced by a second (candidate vehicle) transportation service”).

Regarding claim 2, combined Marueli and Marczuk teaches the computer-implemented method of claim 1, including wherein segmenting the vehicle route into one or more route segments based, at least in part, on the one or more operational capabilities associated with each candidate vehicle in the plurality of candidate vehicles, further comprises: determining, by the computing system, one or more transfer locations for the vehicle route based, at least in part, on the one or more operational capabilities associated with each candidate vehicle in the plurality of candidate vehicles; and segmenting, by the computing system, the vehicle route into the one or more route segments based, at least in part, on the one or more transfer location (see Marueli, paragraph 99, regarding “the backend server 302 (computer system) will select a time to notify (communicate to) the driver that will result in the driver (second vehicle segment) arriving simultaneously with (or slightly before) the passenger (in the first vehicle segment) at the transfer location (adjoining the two vehicle segments)”).

Regarding claim 3, combined Marueli and Marczuk teaches the computer-implemented method of claim 2, including wherein wherein determining the one or more transfer locations for the vehicle route comprises: receiving, by the computing system, a plurality of second service requests for a plurality of second vehicle services; determining, by the computing system, a common transfer location for the vehicle route Marczuk, paragraphs 26, 184, 186, and 225, regarding carpooling/ride-sharing by “assigning a second autonomous vehicle for shared use (common route segment) between the first user and one or more additional users”);

Regarding claim 4, combined Marueli and Marczuk teaches the computer-implemented method of claim 1, including wherein obtaining the data indicative of one or more operational capabilities for each candidate vehicle in the plurality of autonomous vehicles comprises: obtaining, by the computing system, data indicative of a first set of operational capabilities associated with a first candidate vehicle and data indicative of second set of operational capabilities associated with a second candidate; and wherein assigning at least two candidate vehicles to perform the vehicle service by assigning at least one of the one or more route segments to each of the at least two candidate vehicles comprises: assigning, by the computing system, the first candidate vehicle to a first route segment based, at least in part, on the first set of operational capabilities associated with the first candidate vehicle; and assigning, by the computing (see Marczuk, paragraph 123, regarding “route 902 is typically defined by one or more segments. For example, a segment is a distance to be traveled over at least a portion of a street, road, highway, driveway, or other physical area appropriate for automobile travel. In some examples, e.g., if the AV 100 is an off-road capable vehicle such as a four-wheel-drive (4WD) or all-wheel-drive (AWD) car, SUV, pick-up truck, or the like, the route 902 includes “off-road” segments such as unpaved paths or open fields”, and therefore it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to assign a candidate vehicle based on matching a vehicle’s operational capabilities to the physical area/condition of that driving segment).

Regarding claim 5, combined Marueli and Marczuk teaches the computer-implemented method of claim 4, including wherein each of the one or more route segments are indicative of at least two legs, and wherein assigning the first candidate vehicle to the first route segment based, at least in part, on the first set of operational capabilities associated with the first candidate vehicle comprises: determining, by the computing system, that the first candidate vehicle is capable of servicing the at least two legs of the first route segment based, at least in part, on the first set of operational capabilities; and wherein assigning the second candidate vehicle to the second route segment based, at least in part, on the second set of operational capabilities associated with the second candidate vehicle comprises: determining, by the computing system, (see Marueli, paragraph 99, regarding “the backend server 302 (computer system) will select a time to notify (communicate to) the driver that will result in the driver (second vehicle segment) arriving simultaneously with (or slightly before) the passenger (in the first vehicle segment) at the transfer location (adjoining the two vehicle segments)”, and therefore it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to know that a broadest reasonable interpretation of a route leg is a navigation waypoint for which a waypoint in a route segment can be instantiated in real-time anywhere between the starting location and end location of an predetermined segment, for example, a transfer location (waypoint), this segment would have at least two legs demarcated by one or more transfer locations (waypoints).

Regarding claim 6, combined Marueli and Marczuk teaches the computer-implemented method of claim 5, including wherein the first candidate vehicle is included in a first fleet of autonomous vehicles of a first vehicle provider and the second candidate vehicle is included in a second fleet of autonomous vehicles of a second vehicle provider, wherein the first fleet of autonomous vehicles is different than the second fleet of autonomous vehicles (see Marueli, Abstract, regarding different transportation service providers, for example a provider for a first fleet and a different provider for a second fleet, and see Marczuk, paragraph 123, for examples of different vehicle types of autonomous vehicles).

Regarding claim 7, combined Marueli and Marczuk teaches the computer-implemented method of claim 5, including further comprising: communicating, by the computing system, data indicative of the first route segment for the first candidate vehicle; and communicating, by the computing system, data indicative of the second route segment for the second candidate vehicle (see Marueli, paragraph 4, regarding driver computing (system) device 108 “providing (communicating) route information (e.g., passenger pick-up and destination locations driver destination locations, navigational directions, etc.) to the self-driven (candidate) vehicle);

Regarding claim 8, combined Marueli and Marczuk teaches the computer-implemented method of claim 5, including wherein the operational capabilities associated with each of the plurality of autonomous vehicles comprise at least one of one or more driving capabilities or area permissions (see Marczuk, paragraphs 83 regarding levels of autonomous (driving) capabilities associated with operational capabilities).

Regarding claim 9, combined Marueli and Marczuk teaches the computer-implemented method of claim 8, including wherein: the one or more driving capabilities are indicative of one or more restricted driving maneuvers the autonomous vehicle is unable to perform or one or more autonomous driving maneuvers the autonomous vehicle is able to perform; and the one or more area permissions are indicative of one or more geographic areas in which the autonomous vehicle is permitted to travel (see Marczuk, paragraph 123, regarding “route 902 is typically defined by one or more segments. For example, a segment is a distance to be traveled over at least a portion of a street, road, highway, driveway, or other physical area appropriate for automobile travel. In some examples, e.g., if the AV 100 is an off-road capable vehicle such as a four-wheel-drive (4WD) or all-wheel-drive (AWD) car, SUV, pick-up truck, or the like, the route 902 includes “off-road” segments such as unpaved paths or open fields”, and therefore it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to allow or not allow a candidate vehicle to operate based on its driving capabilities and the desired road condition segment).

Regarding claim 10, combined Marueli and Marczuk teaches the computer-implemented method of claim 1, including further comprising: providing, by the computing system, data indicative of the vehicle route, a number of vehicles for the vehicle route, and/or the one or more segments of the vehicle route to a user (see Marueli, paragraph 38 regarding “passenger application logic 218 may enable an interface for the passenger to view and interact with information associated with routes including segments serviced by multiple transportation services”).

Regarding claim 11, independent claim 11 performs the identical methods of independent claim 1, therefore claim 11 is also rejected under 35 U.S.C. 103 for the same respective rationale as claim 1.


Regarding claim 12, combined Marueli and Marczuk teaches the computer-implemented method of claim 11, including wherein the one or more route segments are based, at least in part, on one or more convenience factors associated with the service request (see Marueli, paragraph 80 regarding “the passenger has a preference for routes with minimum cost, minimum travel time, a certain type of transportation vehicle or an actual transportation vehicle”, examples of convenience factors).

Regarding claim 13, combined Marueli and Marczuk teaches the computer-implemented method of claim 12, including wherein segmenting the vehicle route into one or more route segments based, at least in part, on the one or more operational capabilities associated with each vehicle in the plurality of vehicles, further comprises: determining, by the computing system, one or more transfer locations for the vehicle route based, at least in part, on the one or more convenience factors associated with the service request and the one or more operational capabilities associated each vehicle in the plurality of vehicles; and segmenting, by the computing system, the vehicle route into one or more route segments based, at least in part, on the one or more transfer locations (see Marueli, paragraph 99, regarding “the backend server 302 (computer system) will select a time to notify (communicate to) the driver that will result in the driver (second vehicle segment) arriving simultaneously with (or slightly before) the passenger (in the first vehicle segment) at the transfer location (adjoining the two vehicle segments)”) .

Regarding claim 14, combined Marueli and Marczuk teaches the computer-implemented method of claim 12, including wherein the one or more convenience factors associated with the service request comprise one or more of a price, a number of transfer locations, and a time (see Marueli, paragraph 80 regarding “the passenger has a preference for routes with minimum cost (price), minimum travel time, a certain type of transportation vehicle or an actual transportation vehicle”).

Regarding claim 15, combined Marueli and Marczuk teaches the computer-implemented method of claim 12, including further comprising: determining, by the computing system, one or more ancillary vehicle routes based on the vehicle route, a number of vehicles assigned for the service request, and the one or more convenience factors associated with the service request, wherein each of the one or more ancillary vehicle routes are associated with a different number of vehicles (see Marueli, paragraphs 80 and 109 regarding “the passenger has a preference for routes with minimum cost (price), minimum travel time, a certain type of transportation vehicle or an actual transportation vehicle” and “a reply is received from the subscriber (user). The reply may reject the suggested (ancillary) routes, accept one of the suggested routes, or include additional route selection guidance (e.g., may add or delete one or more constraints) with a request to see additional (ancillary) routes”, whereby the computer system generates the suggested (ancillary) routes in order for the user/passenger to select his preferred route based on his convenience factors).

Regarding claim 16, combined Marueli and Marczuk teaches the computer-implemented method of claim 15, including further comprising: in response to receiving the service request for a vehicle service for a user, providing, by the computing system, data indicative of the vehicle route and the one or more ancillary vehicle routes to the user (see Marueli, paragraph 109, regarding “a reply is received from the subscriber (user). The reply may reject the suggested (ancillary) routes, accept one of the suggested routes, or include additional route selection guidance (e.g., may add or delete one or more constraints) with a request to see additional (ancillary) routes”).

Regarding claim 17, independent claim 17 is a computing system comprising: one or more processors; and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors perform the identical methods of independent claim 1, therefore claim 17 is also rejected under 35 U.S.C. 103 for the same respective rationale as claim 1.

Regarding claim 18, combined Marueli and Marczuk teaches the computing system of claim 17, including wherein each autonomous vehicle in the plurality of autonomous vehicles is a third party autonomous vehicle (see Marczuk, Abstract, paragraph 26, regarding “the computer (computing) system assigns the selected first autonomous vehicle or second autonomous vehicle (from a plurality of autonomous vehicles in the fleet) to fulfill the (user) request”, for example a third party autonomous vehicle).

Regarding claim 19, combined Marueli and Marczuk teaches the computing system of claim 18, including wherein at least one of the candidate vehicles assigned to perform the vehicle service is included in a first autonomous vehicle fleet of a first vehicle provider and at least one of the candidate vehicles assigned to perform the vehicle service is included in a second autonomous vehicle fleet of a second vehicle provider (see Marczuk, Abstract, paragraph 26, regarding “the computer (computing) system assigns the selected first autonomous vehicle or second autonomous vehicle (from a plurality of autonomous vehicles in the fleet) to fulfill the (user) request”).

Regarding claim 20, combined Marueli and Marczuk teaches the computing system of claim 19, including wherein the first fleet of autonomous vehicles is associated with a first set of operational capabilities, and wherein the second fleet of autonomous vehicle is associated with a second set of operational capabilities, and wherein at least a subset of the first set of operational capabilities is different than at least a subset of the second set of operational capabilities vehicles (see Marueli, paragraph 17, regarding “backend (computing) system 116 will facilitate the selection (assigning) of a (vehicle) driver (associated with one or more route segments), based on any suitability factors”, such as one or more operational capabilities).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-                                                                                                                                                                                                       my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/P.Y.N./Examiner, Art Unit 3661 

December 31, 2021
       


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661